EXAMINER’S AMENDMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Kevin Heinl (Reg. No. 29,805) on January 10, 2022.
The application has been amended as follows: 
Amendments to the Claims:
1. (Currently Amended) A system for manufacturing sheet metal parts from blanks, the system comprising: 
a blanking press including a blanking die that cuts a respective internal opening defined by each of the blanks, wherein the blanks are stacked on a base in a stack of blanks with each internal opening vertically aligned with the respective internal opening defined by each of two vertically adjacent blanks relative to each blank; 
a machine tool including a rotary milling cutter that only mills between one blank thickness to 4 millimeters of material from an inner periphery of [[the]] each respective internal opening in the stack of blanks to form a milled inner periphery around [[the]] each respective internal opening of each of the respective blanks; and 
a draw die that individually forms and expands the internal opening of each of the milled inner peripheries after each blank is separated from the stack of blanks.  

a clamping apparatus clamping the stack of blanks on the base while the machine tool forms the milled inner periphery of each of the internal openings.  
3. (Previously Presented) The system of claim 1 wherein the base includes a spacer disposed below the stack of blanks to provide clearance for the machine tool to form the milled inner periphery of each of the internal openings defined by the blanks stacked on the base.  
4. (Previously Canceled)  
5. (Original) The system of claim 1 wherein the sheet metal part is a body side panel for a vehicle.
Non-elected claims 6-12, non-elected without traverse in the reply filed 7/24/2020, have been canceled.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Attention is first directed to U.S. Pat. No. 4,270,253 to Herb et al. (hereinafter, “Herb”), which was discussed in detail in the First Action Interview Office Action Summary (PTOL-413FA) mailed February 25, 2021.  Attention is directed to that document for further details re Herb.  Suffice it to say, Herb does not teach “a blanking press including a blanking die that cuts a respective internal opening defined by each of the blanks, wherein the blanks are stacked on a base in a stack of blanks with each internal opening vertically aligned with the respective internal opening defined by each of two vertically adjacent spaced blanks relative to each blank”, nor does Herb teach “a draw die that individually forms and expands the internal opening of each of the milled inner peripheries after each blank is separated from the stack of blanks”, as set forth in independent claim 1.

Also, there is no combinable teaching in the prior art or record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to so modify the teachings of Herb to overcome the deficiencies mentioned above with respect to claim 1.  Thus, for at least the foregoing reasoning, Herb does not render obvious the present invention as set forth in independent claim 1.
	Attention is separately directed to U.S. Patent Application Publication No. 2002/0157236 to Futamura et al. (hereinafter, “Futamura”).  Futamura teaches a known metal processing system (Figure 11) in which a plurality of processing units 100-500 are disposed on a base 1 at intervals of 2P (P being the feeding pitch of a workpiece).  Regarding the arrangement in Figure 11, each of the processing units 100-500 has a respective pair of punch and die corresponding to the particular process occurring at that station/unit.  (See paragraph 0006, Figure 11).  Each of the processing units 100-500 includes a respective processing body unit, such as 101 “formed into a virtually U shape” (to use the verbiage of Futamura; see paragraph 0007) and having a dovetail 102 thereon to engage with a dovetail groove 103 provided to the base 1.  See Figure 11 and paragraph 0007.  Each body unit, such as 101, is provided with a respective cassette, such as 108 (re processing unit 100), which is “formed into a virtually U shape” (to use the verbiage of Futamura; see paragraph 0008), is provided detachably on the corresponding body 101, and which cassettes 108 each have a punch and die (see paragraph 0008, Figure 11).  Each cassette 
	All that being said, Futamura wanted to also be able to use an index-feed sheet metal processing system to perform other machining operations such as threading, drilling, countersinking, milling, or grinding, for example, on the workpiece (paragraph 0015, paragraph 0018, paragraph 0053, for example).  Thus, Futamura utilizes the same base 1 (Figure 11, Figure 1) with processing units 121-125 disposed on the base 1 at intervals of mP (with m being a positive integer and P being an index-feed pitch of the workpiece).  See Figure 1 and paragraphs 0046-0047, for example.  Some of the processing units, such as processing units 121, 123, 125, shown in Figure 1, utilize a cassette 11 with “a press working means” (to use the verbiage of Futamura), while other processing units, such as 122 and 124 shown in Figure 1, utilize a different configuration of cassette 12 having a “machining means” (to use the verbiage of 
	An elongated workpiece is sequentially indexed to each of the processing units 121-125 via an indexing device (paragraph 0054, Figure 1).  For example, the processing unit 121 uses a punch and die provided on a cassette 11 to form pilot datum holes in the elongated workpiece (paragraph 0054).  In processing unit 122, guides are engaged with the pilot holes, and predetermined machining is performed using a “machining means” (with a rotary tool, as discussed previously) provided on a cassette 12 (paragraph 0055), using the pilot holes as guides.  Futamura further teaches that “[S]imilarly, a first press working operation, a second machining operation and a second press working operation are sequentially performed in the processing units 123-125” (paragraph 0055, Figure 1).  Examples of products being processed by the index-feed processing system of Figure 1 are shown in Figures 6-10 (see paragraphs 0039-0043 and 0062-0075, for example).  Of particular note is that at least the examples shown in Figures 8-10 utilize drawing operations in their production.  See, for example, Figure 8 and paragraph 0072, Figure 9 and paragraphs 0073-0074, and Figure 10 and paragraph 0075.  
	That being said, for both the prior art processing arrangement in Figures 11-12, and the arrangement of Futamura’s processing arrangement of Figure 1, the workpiece 2 being processed 
	Relating the foregoing to present independent claim 1, Futamura teaches a system (Figure 1) for manufacturing sheet metal parts (see paragraph 0002; see also Figures 6-10) from a “blank”, i.e., elongated strip(s) 2.  The system (Figure 1) includes a blanking press, such as, for example, press with punching tooling re processing unit 121, as noted previously.  The system (Figure 1) also includes drawing tooling at one or more various other processing units (re using the system of Figure 1 to perform drawing as disclosed in paragraph 0072, and re Figures 8-10, for example).  The system (Figure 1) additionally includes a machine tool (such as at either of processing unit 122 or 124) including a rotary milling cutter (see, for example, paragraphs 0052-0053, for example).
	However, Futamura does not teach “wherein the blanks are stacked on a base in a stack of blanks with each internal opening vertically aligned with the respective internal opening defined by each of two vertically adjacent blanks relative to each blank; a machine tool including a rotary milling cutter that only mills between one blank thickness to 4 millimeters of material from an inner periphery of each respective internal opening in the stack of blanks to form a milled inner periphery around each respective internal opening of each of the respective blanks”, claim 1.  While it is noted that the present claims are system claims rather than method claims such that it is not necessary for the prior art reference to literally teach the performance of the recited functional or intended use limitations in order for the claims to be met, it is also noted that the prior art reference must be at least capable of performing the recited functional or intended use limitations in order for the claim language to be met.
	That being said, given that in Futamura, the workpiece 2 is provided in an elongated strip form/shape, and is provided with pilot holes to aid in the intermittent feeding of that strip 2 from one station or processing unit 121-125 to the next, it does not appear that the machine tool that is provided with a rotary milling cutter (re either of processing units 122 or 124, for example; see also paragraphs 0052-0053, for example) of Futamura would be capable of milling “material from an inner periphery of each respective internal opening in the stack of blanks” (previously recited in claim 1 as “stacked on a base”) “to form a milled inner periphery around each respective internal opening of each of the respective blanks” as set forth in independent claim 1.  
	Furthermore, given that Futamura teaches that one of the advantages of the index-feed processing system is that the need for manufacturing processing jigs is eliminated (paragraphs 0016 and 0078), it does not appear that it would be obvious to provide the system of Futamura with an arrangement “wherein the blanks are stacked on a base in a stack of blanks with each internal opening vertically aligned with the respective internal opening defined by each of two vertically adjacent blanks relative to each blank; a machine tool including a rotary milling cutter that only mills between one blank thickness to 4 millimeters of material from an inner periphery of each respective internal opening in the stack of blanks to form a milled inner periphery around each respective internal opening of each of the respective blanks” as set forth in claim 1.  It is noted that some form of jig arrangement (see Figure 1 of Herb, for example) for 
The aforedescribed prior art being representative of the closest prior art of record, for at least the foregoing reasoning, the prior art of record neither anticipates nor renders obvious the present invention as set forth in independent claim 1.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA E CADUGAN whose telephone number is (571)272-4474. The examiner can normally be reached Monday-Thursday, 5:30 a.m. to 4:00 p.m. ET. 
Examiner interviews are available via telephone, and via video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer D Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ERICA E CADUGAN/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        




eec
January 13, 2022